DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 04/21/2021, in which claims 1-12 are pending and ready for examination. 

Priority 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 04/21/2021.


Regarding claim 1, “…expansion device newly mounted in the coupling part is installed in the information processing apparatus add the profile to the memory;”
Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2007/0109725 to Lindell et al. (hereinafter Lindell), in view of US Patent Publication No. 2018/0011521 to Ingalls et al., (hereinafter Ingalls).

Regarding claim 1, Lindell teaches a temperature control device that is mounted on an information processing apparatus together with a temperature sensor, a fan (“[0016]… Information handling system 10 is a blade system having processing components disposed in a blade housing 12, such as a CPU 14, RAM 16, a chipset 18, a hard disk drive 20, a BMC 22 and a network interface card 24. The processing components cooperate to process information, which results in the build-up of heat in housing 12 that is removed by a cooling fan 24. Cooling fan 24 operates at variable speeds under the command of BMC 20, which is a management processor that manages the physical operation of the processing components. For instance, BMC 20 applies a cooling profile that defines a desired cooling fan speed for a given set of environmental conditions, such as temperature within housing 12, temperature at a particular processing component and a variety of operating conditions, such as processing demands.” (Emphasis added). Thus a temperature control device is present in an information processing apparatus, along with a fan and temperature inside is used in control, thus indicating a temperature sensor.), and a plurality of coupling parts that enable coupling of an expansion device (“[0017] Information handling system 10 has the ability to support addition and removal of processing components from within housing 12, such as daughter cards that provide networking capability or additional memory.” Thus, there must be coupling parts permitting adding and removal of components such as daughter cards, etc. (i.e. expansion devices)), and that controls a temperature of the information processing apparatus (“[0016]… Cooling fan 24 operates at variable speeds under the command of BMC 20, which is a management processor that manages the physical operation of the processing components. For instance, BMC 20 applies a cooling profile that defines a desired cooling fan speed for a given set of environmental conditions, such as temperature within housing 12,…” Thus, temperature of the information handling system is controlled.), the temperature control device comprising: 
a memory (“[0018]… The thermal profile retrieved from the component is stored by BMC 20 for use in the event the component is subsequently removed from information handling system 10. In an alternative embodiment, thermal profile values for various components are stored in a thermal profiles table 32 and so that a value associated with an added or removed component is retrieved upon detection of the component and applied to adjust the cooling profile. In another alternative embodiment, a cooling profile table 34 stores plural cooling profiles, each cooling profile associated with a hardware configuration of information handling system 10. The hardware configuration with the added or removed component is looked up in cooling profile table 34 so that the cooling profile associated with the hardware configuration is applied by BMC 20.” Thus, there is memory of temperature control device storing data.); 
and 
a processor coupled to the memory (“[0016]… Cooling fan 24 operates at variable speeds under the command of BMC 20, which is a management processor….[0018]… The thermal profile retrieved from the component is stored by BMC 20 for use in the event the component is subsequently removed from information handling system 10. In an alternative embodiment, thermal profile values for various components are stored in a thermal profiles table 32 and so that a value associated with an added or removed component is retrieved upon detection of the component and applied to adjust the cooling profile. In another alternative embodiment, a cooling profile table 34 stores plural cooling profiles, each cooling profile associated with a hardware configuration of information handling system 10. The hardware configuration with the added or removed component is looked up in cooling profile table 34 so that the cooling profile associated with the hardware configuration is applied by BMC 20.” (Emphasis added) ) and configured to: 
hold, in the memory, a profile that indicates a relationship between a temperature of the information processing apparatus and rotational speed of the fan for the expansion device (“[0016]…For instance, BMC 20 applies a cooling profile that defines a desired cooling fan speed for a given set of environmental conditions, such as temperature within housing 12, ….[0018]… The thermal profile retrieved from the component is stored by BMC 20 for use in the event the component is subsequently removed from information handling system 10. In an alternative embodiment, thermal profile values for various components are stored in a thermal profiles table 32 and so that a value associated with an added or removed component is retrieved upon detection of the component and applied to adjust the cooling profile. In another alternative embodiment, a cooling profile table 34 stores plural cooling profiles, each cooling profile associated with a hardware configuration of information handling system 10. The hardware configuration with the added or removed component is looked up in cooling profile table 34 so that the cooling profile associated with the hardware configuration is applied by BMC 20.” Thus, profile is held in a memory storage); 
receive, via a program that operates exclusively with respect to an operating system, a profile for new expansion device received by the operating system when controlling a new expansion device newly mounted in the coupling part is installed in the information processing apparatus add the profile to the memory ((“[0017]… . Changes to the hardware configuration by the addition or removal of hardware components is typically performed while the system is powered down and detected at power up or boot by firmware running within chipset 16…[0018] In order to provide improved operations of cooling fan 24, the cooling profile used by BMC 20 to set the speed of cooling fan 24 is automatically updated to adapt to changes in hardware configuration by a cooling profile engine 30. For instance, if chipset 16 detects a change to the hardware configuration of information handling system 10, such as by the addition or removal of hardware components, a message is sent to BMC 20 to identify the added or removed processing component. Cooling profile engine 30 applies a thermal profile associated with the processing component to generate an updated cooling profile for the operation of cooling fan 24. For instance, in one embodiment the added processing component stores a thermal profile that is communicated to BMC 20 upon detection of the component and applied by BMC 20 to update the cooling profile. The thermal profile retrieved from the component is stored by BMC 20 for use in the event the component is subsequently removed from information handling system 10. In an alternative embodiment, thermal profile values for various components are stored in a thermal profiles table 32 and so that a value associated with an added or removed component is retrieved upon detection of the component and applied to adjust the cooling profile. In another alternative embodiment, a cooling profile table 34 stores plural cooling profiles, each cooling profile associated with a hardware configuration of information handling system 10. The hardware configuration with the added or removed component is looked up in cooling profile table 34 so that the cooling profile associated with the hardware configuration is applied by BMC 20.” Thus, a profile is received for a newly added device wherein the profile is added to a storage memory)); 
select one of a plurality of profiles held in the memory in accordance with an expansion device coupled to the coupling part detected by the program (“[0018]… The hardware configuration with the added or removed component is looked up in cooling profile table 34 so that the cooling profile associated with the hardware configuration is applied by BMC 20…[0020]… [0020] Referring now to FIG. 2,… , the process continues to step 44 to look up the thermal profile change from available thermal profiles…” Thus, depending on detected device a specific profile from available profiles is selected.); 
and control rotational speed of a fan based on a temperature detected by the temperature sensor by using a selected profile (“[0016]… Cooling fan 24 operates at variable speeds under the command of BMC 20, which is a management processor that manages the physical operation of the processing components. For instance, BMC 20 applies a cooling profile that defines a desired cooling fan speed for a given set of environmental conditions, such as temperature…” Thus, a fan speed is control based on a profile and temperature conditions.).

Lindell implies, but does not explicitly mention, a temperature sensor, coupling parts, basic input output, and teach a profile for each position of a coupling part to which a device is coupled.
   
However, Ingalls from the same or similar field of Information handling system cooling, more explicitly teaches a temperature sensor (“[0023] FIG. 4 shows a temperature sensor 220…”), coupling parts (“[0037]… As those of ordinary skill understand, the chassis 202 generally has individual slots into which the peripheral cards 216 individually insert…”), basic input output (“[0016]…Information handling system 100 includes processors 102 and 104, a chipset 110, a memory 120, a graphics interface 130, include a basic input and output system/extensible firmware interface (BIOS/EFI) module…[0017]… BIOS/EFI module 140 includes BIOS/EFI code operable to detect resources within information handling system 100, to provide drivers for the resources, initialize the resources, and access the resources. BIOS/EFI module 140 includes code that operates to detect resources within information handling system 100, to provide drivers for the resources, to initialize the resources, and to access the resources.”), and teach a profile for each position of a coupling part to which a device is coupled (“[0023]… The fan controller 226 then instructs the fan 208a to vary its rotational speed 230 to satisfy the cooling criteria 228….[0025]… The fan algorithm 240 may thus instruct the processors 102 and/or 104 to query an electronic database 240 to retrieve the cooling criteria 228 associated with the corresponding region 214 served by the fan 208. While the electronic database 240 may have any physical or electronic construction, for simplicity FIG. 5 illustrates the electronic database 240 as a table 242 that maps, relates, or associates the different regions 214 and/or the different fans 208 to their corresponding cooling criteria 228…[0026] FIGS. 6-7 show how the cooling criteria 228 generally define the operation of the cooling fan 208 in response to the regional temperature (such as the output signal 224) determined by the temperature sensor 220 (as FIG. 4 best illustrates). FIG. 6, for example, is a simple illustration of a thermal curve 250 that specifies fan speed 230 according to the regional temperature 222….” And Figure 9. Thus, regional (i.e. position) thermal profiles associated with slot locations are used.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating sensor, coupling parts, basic input output, and profiles for positions, as taught by Ingalls.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a known means of ascertaining an desired environmental condition, in order to interface, access, and interact with an added device, and in order to better set desired thermal management criteria in consideration of specific regions  (see P23-26, Ingalls). 


Regarding claim 2, the combination of Lindell and Ingalls teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ingalls further teaches wherein a processor holds a profile for each operation mode of an expansion device in a memory, and wherein when an operation mode of the expansion device coupled to a coupling part is changed during operation of the operating system, the processor selects a profile corresponding to a changed operation mode notified via the basic input and output program (“[0028] Exemplary embodiments thus include one or more optional thermal curves 260… The optional thermal curves 260 may specify greater or higher fan settings 252 for the same output signals 224 generated by the temperature sensor 220. Thus, the optional thermal curves 260 may cause the fan 208 to spin faster for any regional temperature 222 (as inferred from the output signal 224)… [0035] FIGS. 14-16 further illustrate automatic fan control, according to exemplary embodiments. Here exemplary embodiments may select any of the optional thermal curves 260, based on the peripheral card(s) 216 installed in the chassis 202 (illustrated in FIGS. 2 & 3)… [0036] FIG. 15 further illustrates electronic database 240. Here the electronic database 240 may have entries that relate different PCI identifiers 298 to different cooling criteria 228 (such as the optional thermal curves 260)… Here, then, the electronic database 240 may have entries that are preconfigured or predetermined for different combinations of peripheral cards 216, based on their individual PCI identifier 298. The fan controller 226 may thus retrieve the cooling criteria 228 (such as the corresponding optional thermal curve 260) that has been preconfigured or predetermined to best cool the multiple peripheral cards 216 currently installed and operating within the chassis 200..” Thus, there are a plurality of profile curves for different modes associated to a card and circumstance, and when a configuration change is made, an appropriate profile is used for a mode based io notification of a card..)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating mode specific profiles, as taught by Ingalls.  
One of ordinary skill in the art would have been motivated to do this modification in order to better use an appropriate cooling response for a specific mode configuration so as to provide adequate cooling and no undercool (see P23-37, Ingalls). 


Regarding claim 4, Lindell teaches An information processing apparatus comprising a first processor (“[0015]… The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU)…”) and a second processor (“[0016]… Cooling fan 24 operates at variable speeds under the command of BMC 20, which is a management processor….[0018]… The thermal profile retrieved from the component is stored by BMC 20 for use in the event the component is subsequently removed from information handling system 10. In an alternative embodiment, thermal profile values for various components are stored in a thermal profiles table 32 and so that a value associated with an added or removed component is retrieved upon detection of the component and applied to adjust the cooling profile. In another alternative embodiment, a cooling profile table 34 stores plural cooling profiles, each cooling profile associated with a hardware configuration of information handling system 10. The hardware configuration with the added or removed component is looked up in cooling profile table 34 so that the cooling profile associated with the hardware configuration is applied by BMC 20.” (Emphasis added). Thus, there is a second processor.)
Claim 4 is further rejected on the same grounds as claim 1.


Regarding claim 10, the combination of Lindell and Ingalls teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Lindell further teaches wherein an apparatus includes an input and output interface to which a recording medium is removably coupled, and wherein an operating system receives a driver and profile for new expansion device via a recording medium coupled to the input and output interface (“[0018] In order to provide improved operations of cooling fan 24, the cooling profile used by BMC 20 to set the speed of cooling fan 24 is automatically updated to adapt to changes in hardware configuration by a cooling profile engine 30. For instance, if chipset 16 detects a change to the hardware configuration of information handling system 10, such as by the addition or removal of hardware components, a message is sent to BMC 20 to identify the added or removed processing component. Cooling profile engine 30 applies a thermal profile associated with the processing component to generate an updated cooling profile for the operation of cooling fan 24. For instance, in one embodiment the added processing component stores a thermal profile that is communicated to BMC 20 upon detection of the component and applied by BMC 20 to update the cooling profile.” Thus, an added component that is detected contains profile that is then transferred, meaning that the stored profile is transferred via a removable storage that connects to an io of the information handling system). 
Ingalls further teaches wherein an apparatus includes an input and output interface to which a recording medium is removably coupled, and wherein an operating system receives a driver and profile for new expansion device via a recording medium coupled to the input and output interface (“” and “[0017]… BIOS/EFI module 140 includes BIOS/EFI code operable to detect resources within information handling system 100, to provide drivers for the resources, initialize the resources, and access the resources. BIOS/EFI module 140 includes code that operates to detect resources within information handling system 100, to provide drivers for the resources, to initialize the resources, and to access the resources.”)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating a driver, as taught by Ingalls.  
One of ordinary skill in the art would have been motivated to do this modification in order to obtain the control code needed to properly interface and control with an added electronic component and official notice is taken on a driver on a removable memory as this is common practice with the motivation and rational of providing a user a device code in a convenient form that does not require a network connection or the can be easily transported or included with the component that is being installed and which is needed so as that an information handling system may use a new component (see P17, Ingalls). 



Regarding claim 11, the combination of Lindell and Ingalls teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Lindell further teaches wherein a temperature control device is included in a management device that manages a processor (“[0016]… Cooling fan 24 operates at variable speeds under the command of BMC 20, which is a management processor that manages the physical operation of the processing components. For instance, BMC 20 applies a cooling profile that defines a desired cooling fan speed for a given set of environmental conditions, such as temperature within housing 12, temperature at a particular processing component and a variety of operating conditions, such as processing demands…” Thus the BMC is manages temperature for processing as well.).


Claim 12 is rejected on the same grounds as claim 1.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lindell, in view of Ingalls, and in further view of US Patent No. 5,249,741 to Bistline et al., (hereinafter Bistline).

Regarding claim 3, the combination of Lindell and Ingalls teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Lindell does not explicitly teach wherein a processor further holds a default profile that does not depend on an expansion device coupled to a coupling part in the memory, and wherein the processor selects the default profile when the processor does not hold a profile corresponding to an expansion device coupled to the coupling part.

However, Bistline from the same or similar field of Information handling system with expansion slots and cooling, teaches wherein a processor further holds a default profile that does not depend on an expansion device coupled to a coupling part in the memory, and wherein the processor selects the default profile when the processor does not hold a profile corresponding to an expansion device coupled to the coupling part (C3 L12-20: “Many other types of option cards may be utilized in the I/O slots 160A-160D such as hard disk 255 or memory cards. Hard disk 255 represents a hard disk adapter plugged into the I/O slot in combination with a hard disk drive located next to the adapter. In general any of the option cards may be inserted into any of the available I/O slots. In addition, some option cards may be hotter than others and greater cooling may be needed for that area of the computer system.” And C4 L5-43: “In step 400, The IPLROS may query the I/O slots to determine what option cards may be in the I/O slots. As a result of this polling an option card identifier is obtained for each of the I/O slots containing an option card. In the preferred embodiment, the option card identifier is a two byte identifier and may be obtained as taught in Heath et al. (U.S. Pat. No. 5,038,320). In step 410, the NVRAM 300 is then queried to determine if a previous configuration for the computer is stored there… In step 420, a thermal table is queried to determine the base cooling requirements for each bay of the computer system and the cooling requirements for each of the components….The thermal table also provides a 4 bit value representing the cooling requirement for each possible option card. The thermal table may also provide a 4 bit value representing a minimum speed for each fan regardless of what the thermal requirements may be for the respective bay (fans have generally have minimum start up speeds). In step 420, if there is no corresponding entry in the thermal table for an option card then the IPLROS will designate a default value, preferable full speed, for the unknown option card.” Thus, there is default setting profile that is not dependent on a card is used when an unknown card is coupled. Note that Bhattancharyya cited in the relevant prior art section below, also teaches a default profile that is used when an unknown card is installed in P48).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating use of a default setting, as taught by Bistline.  
One of ordinary skill in the art would have been motivated to do this modification in order to better assure that cooling will be provided in the event that an installed component that generates increased heat is added to a system and better safeguard against deficient level of cooling  (see C4, Bistline; p48 Bhattanchryya). 


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lindell, in view of Ingalls, in further view of Bistline, and in further view of “Integrated Dell Remote Access Controller 9 Version 3.15.15.15 User's Guide” Dell Inc, 2017, 306 pages, (hereinafter Dell).


Regarding claim 5, the combination of Lindell and Ingalls teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ingalls further teaches wherein a basic input and output program acquires a profile for new expansion device from the nonvolatile memory and notifies the temperature control device of the profile, and wherein the second processor adds, to the memory, a profile for new expansion device notified from the basic input and output program (“[0016]…Information handling system 100 includes processors 102 and 104, a chipset 110, a memory 120, a graphics interface 130, include a basic input and output system/extensible firmware interface (BIOS/EFI) module…[0017]… BIOS/EFI module 140 includes BIOS/EFI code operable to detect resources within information handling system 100, to provide drivers for the resources, initialize the resources, and access the resources. BIOS/EFI module 140 includes code that operates to detect resources within information handling system 100, to provide drivers for the resources, to initialize the resources, and to access the resources.”).
Lindell does not explicitly teach wherein an apparatus includes a nonvolatile memory allocated to a memory space accessible from the operating system and the basic input and output program, wherein the operating system stores a received profile for new expansion device in the nonvolatile memory and then restarts the basic input and output program.
However Bistline teaches wherein an apparatus includes a nonvolatile memory allocated to a memory space accessible from the operating system and the basic input and output program, wherein the operating system stores a received profile for new expansion device in the nonvolatile memory ( C3 L67 to C4 L26-30: “IPLROS is similar to BIOS used in many personal computers today….(10) In step 400, The IPLROS may query the I/O slots to determine what option cards may be in the I/O slots. As a result of this polling an option card identifier is obtained for each of the I/O slots containing an option card. In the preferred embodiment, the option card identifier is a two byte identifier and may be obtained as taught in Heath et al. (U.S. Pat. No. 5,038,320). In step 410, the NVRAM 300 is then queried to determine if a previous configuration for the computer is stored there. … the thermal table may be stored in NVRAM or in ROM and may be updated by updates in the operating system. The updates to the thermal table may be stored in NVRAM or on the hard disk.” Thus, thermal configuration information is stored in non-volatile memory that can be updated from an operating system and that is used by a basic input output program).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating non-volatile memory, as taught by Bistline.  
One of ordinary skill in the art would have been motivated to do this modification in order to provie a persistent memory from which configuration data can be updated and accessed to control system devices (see C3-C4, Bistline). 

Lindell does not explicitly teach then restarts the basic input and output program.
However Dell from the same or similar field of thermal management in computing systems, teaches then restarts the basic input and output program ( Pg 52: “The settings are persistent, which means that once they are set and applied, they do not automatically change to the default setting during system reboot, power cycling, iDRAC, or BIOS updates. The custom cooling options may not be supported on all servers. If the options are not supported, they are not displayed or you cannot provide a custom value.
3.
Click Apply to apply the settings.
The following message is displayed:
It is recommended to reboot the system when a thermal profile change has been made. This is to ensure all power and thermal settings are activated..” 
Thus. rebooting of system, which means that bios is rebooted, is performed).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating restarting, as taught by Dell.
One of ordinary skill in the art would have been motivated to do this modification in order to properly activate changes to a system so that they take effect (see Pg. 52, Dell). 


Claim 6 is rejected on the same grounds as claim 2.


Regarding claim 7, the combination of Lindell, Ingalls, Bistline, and Dell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ingalls further teaches wherein when the operating system changes an operation mode of the expansion device coupled to the coupling part, the operating system stores operation mode information indicating a changed operation mode in the memory and wherein the basic input and output program boots based on a change in an operation mode acquires the operation mode information from the nonvolatile memory and notifies the temperature control device of the operation mode information  (“[0028] Exemplary embodiments thus include one or more optional thermal curves 260… The optional thermal curves 260 may specify greater or higher fan settings 252 for the same output signals 224 generated by the temperature sensor 220. Thus, the optional thermal curves 260 may cause the fan 208 to spin faster for any regional temperature 222 (as inferred from the output signal 224)… [0035] FIGS. 14-16 further illustrate automatic fan control, according to exemplary embodiments. Here exemplary embodiments may select any of the optional thermal curves 260, based on the peripheral card(s) 216 installed in the chassis 202 (illustrated in FIGS. 2 & 3)… [0036] FIG. 15 further illustrates electronic database 240. Here the electronic database 240 may have entries that relate different PCI identifiers 298 to different cooling criteria 228 (such as the optional thermal curves 260)… Here, then, the electronic database 240 may have entries that are preconfigured or predetermined for different combinations of peripheral cards 216, based on their individual PCI identifier 298. The fan controller 226 may thus retrieve the cooling criteria 228 (such as the corresponding optional thermal curve 260) that has been preconfigured or predetermined to best cool the multiple peripheral cards 216 currently installed and operating within the chassis 200..” Thus, there are a plurality of profile curves for different modes associated to a card and circumstance, and when a configuration change is made, an appropriate profile is used for a mode based io notification of a card. A system is checked on boot up..)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating mode specific profiles, as taught by Ingalls.  
One of ordinary skill in the art would have been motivated to do this modification in order to better use an appropriate cooling response for a specific mode configuration so as to provide adequate cooling and no undercool (see P23-37, Ingalls). 

Bistline further teaches wherein an apparatus includes a nonvolatile memory , wherein the operating system stores a received data in the nonvolatile memory ( C3 L67 to C4 L26-30: “IPLROS is similar to BIOS used in many personal computers today….(10) In step 400, The IPLROS may query the I/O slots to determine what option cards may be in the I/O slots. As a result of this polling an option card identifier is obtained for each of the I/O slots containing an option card. In the preferred embodiment, the option card identifier is a two byte identifier and may be obtained as taught in Heath et al. (U.S. Pat. No. 5,038,320). In step 410, the NVRAM 300 is then queried to determine if a previous configuration for the computer is stored there. … the thermal table may be stored in NVRAM or in ROM and may be updated by updates in the operating system. The updates to the thermal table may be stored in NVRAM or on the hard disk.” Thus, thermal configuration information is stored in non-volatile memory that can be updated from an operating system and that is used by a basic input output program).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating non-volatile memory, as taught by Bistline.  
One of ordinary skill in the art would have been motivated to do this modification in order to provie a persistent memory from which configuration data can be updated and accessed to control system devices (see C3-C4, Bistline). 

 Dell further teaches then restarts the basic input and output program ( Pg 52: “The settings are persistent, which means that once they are set and applied, they do not automatically change to the default setting during system reboot, power cycling, iDRAC, or BIOS updates. The custom cooling options may not be supported on all servers. If the options are not supported, they are not displayed or you cannot provide a custom value.
3.
Click Apply to apply the settings.
The following message is displayed:
It is recommended to reboot the system when a thermal profile change has been made. This is to ensure all power and thermal settings are activated..” 
Thus. rebooting of system, which means that bios is rebooted, is performed).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating restarting, as taught by Dell.
One of ordinary skill in the art would have been motivated to do this modification in order to properly activate changes to a system so that they take effect (see Pg. 52, Dell). 





Regarding claim 8, the combination of Lindell, Ingalls, Bistline, and Dell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ingalls further teaches wherein the profile for new expansion device received by the operating system includes characteristic information in each operation mode for each position of the coupling part to which the new expansion device is coupled, wherein the basic input and output program restarted based on a change in an operation mode further acquires, from the temperature control device, characteristic information of the expansion device of which an operation mode is changed, stores acquired characteristic information in the memory, and wherein the booted operating system acquires characteristic information from the memory and displays acquired characteristic information on a display device (“[0028] Exemplary embodiments thus include one or more optional thermal curves 260… The optional thermal curves 260 may specify greater or higher fan settings 252 for the same output signals 224 generated by the temperature sensor 220. Thus, the optional thermal curves 260 may cause the fan 208 to spin faster for any regional temperature 222 (as inferred from the output signal 224)… [0035] FIGS. 14-16 further illustrate automatic fan control, according to exemplary embodiments. Here exemplary embodiments may select any of the optional thermal curves 260, based on the peripheral card(s) 216 installed in the chassis 202 (illustrated in FIGS. 2 & 3)… [0036] FIG. 15 further illustrates electronic database 240. Here the electronic database 240 may have entries that relate different PCI identifiers 298 to different cooling criteria 228 (such as the optional thermal curves 260)… Here, then, the electronic database 240 may have entries that are preconfigured or predetermined for different combinations of peripheral cards 216, based on their individual PCI identifier 298. The fan controller 226 may thus retrieve the cooling criteria 228 (such as the corresponding optional thermal curve 260) that has been preconfigured or predetermined to best cool the multiple peripheral cards 216 currently installed and operating within the chassis 200.. [0032] FIG. 13 illustrates automatic fan control, according to exemplary embodiments. Here exemplary embodiments may switch to any of the optional thermal curves 260, based on the entries in the electronic log 290. As the entries are logged, the fan algorithm 240 may cause the fan controller 226 to monitor any of the entries for abnormal operation. Suppose the fan controller 226 compares one or more of the entries in the electronic log 290 to performance thresholds 294 that define normal or abnormal operation. A signal threshold, for example, may specify a value of the output signal 224 (generated by the regional temperature sensor 220) at which a high or even unacceptable regional temperature 222 is inferred or determined. A momentary or short spike in the regional temperature 222 may be tolerable, but prolonged high temperatures may likely damage the internal componentry. The performance thresholds 294 may thus also specify or define an interval of time during which excessive temperatures (as determined by the output signals 224) are tolerated. Excessive temperatures logged longer than the interval of time may be flagged or reported as abnormal. [0033] Exemplary embodiments may thus automatically select an optional thermal curve 260. As the entries are logged, the fan algorithm 240 may cause the fan controller 226 to compare the entries to the performance threshold(s) 294. Should any single entry or series of entries indicate abnormal operation, the fan algorithm 240 may automatically select one of the optional thermal curves 260. The fan controller 226 may thus automatically delete and/or replace the OEM thermal curve 250 with any one of the available optional thermal curves 260. The fan controller 226 thus operates and controls the corresponding fan 208 according to the selected one of the optional thermal curves 260. [0034] Logging may continue. The fan controller 226 may continue logging entries in the electronic log 290, even after the fan controller 226 automatically switched to one of the optional thermal curves 260. Exemplary embodiments, in other words, may continue recursively logging entries and comparing to the performance thresholds 294. If the entries still indicate abnormal operation, the fan algorithm 240 may again automatically select another one of the optional thermal curves 260 and accordingly modify the cooling effects of the fan 208. The fan algorithm 240 may thus sequentially, numerically, alphabetically, randomly, or otherwise progress through the different optional thermal curves 260 until normal operation (perhaps as determined by the performance thresholds 294) is momentarily or consistently achieved. [0035] FIGS. 14-16 further illustrate automatic fan control, according to exemplary embodiments. Here exemplary embodiments may select any of the optional thermal curves 260, based on the peripheral card(s) 216 installed in the chassis 202 (illustrated in FIGS. 2 & 3). Recall that the first fan 208a may be independently controlled to cool the first region 214a that houses the various peripheral cards 216. Each one of the peripheral cards 216 communicates via a bus 296 (such as a peripheral component interconnect express or “PCIe”) connection with the fan controller 226 (such as the processors 102 and 104, the chipset 110, and/or the memory 120 illustrated in FIG. 1). Here, then, each one of the peripheral cards 216 may self-identify itself to the fan controller 226. Each peripheral card 216, for example, may send a PCI identifier 298 via the bus 296. The PCI identifier 298 may be a model number, a serial number, or any other alphanumeric combination that uniquely identifies the corresponding peripheral card 216. When the fan controller 226 receives the PCI identifier 298, exemplary embodiments may retrieve the corresponding cooling criteria 228. [0036] FIG. 15 further illustrates electronic database 240. Here the electronic database 240 may have entries that relate different PCI identifiers 298 to different cooling criteria 228 (such as the optional thermal curves 260). When the fan controller 226 receives the PCI identifier 298, the fan algorithm 240 may instruct the fan controller 226 to query the electronic database 240 for the PCI identifier 298 associated with the peripheral card 216. The fan controller 226 may thus retrieve the cooling criteria 228 (such as the corresponding thermal curve 250) having an electronic association with the PCI identifier 298. The fan controller 226 may thus automatically retrieve or load the data associated with the optional thermal curve 260 that is predetermined for the third party peripheral card 216. The fan controller 226 thus operates to cool the third party peripheral card 216 in a predetermined strategy, based on the PCI identifier 298 reported or sent by the peripheral card 216. [0037] FIG. 16 illustrates predicted control. As the reader may understand, there may be two (2) or more peripheral cards (such as 216a and 216b) installed within the first region 214 of the chassis 202 (as FIGS. 3 & 4 best illustrate). As these multiple peripheral cards 216 operate, their combined operation may generate excessive heat that overwhelms the cooling capacity defined by the OEM thermal curve 250. Here, then, the fan controller 226 may predict which one of the optional thermal curves 260 would best cool the multiple peripheral cards 216, based on a predetermined combination of the PCI identifiers 298a and 298b. That is, each one of the peripheral cards 216 sends its unique PCI identifier 298 via the bus 296. Here the fan algorithm 240 may arrange the different PCI identifiers 298a and 298b into a sequence of numbers and/or letters, according to a known structure. For example, a simple example would arrange the different PCI identifier 298 according to a PCI slot order 300. As those of ordinary skill understand, the chassis 202 generally has individual slots into which the peripheral cards 216 individually insert. Exemplary embodiments may start with the PCI identifier 298 that corresponds to a first slot and append the PCI identifier 298 that corresponds to a second slot. Exemplary embodiments may thus continue appending additional PCI identifier 298 in the numerical PCI slot order 300 to generate a final PCI sequence 302. The fan controller 226 may then query the electronic database 240 for the final PCI sequence 302. Here, then, the electronic database 240 may have entries that are preconfigured or predetermined for different combinations of peripheral cards 216, based on their individual PCI identifier 298. The fan controller 226 may thus retrieve the cooling criteria 228 (such as the corresponding optional thermal curve 260) that has been preconfigured or predetermined to best cool the multiple peripheral cards 216 currently installed and operating within the chassis 200.” And Figures 9-11. Thus, characteristics of card devices are obtained, and there are a plurality of profile curves for different modes associated to a card and circumstance, and when a configuration change is made, an appropriate profile is used for a mode based io notification of a card. A system is checked on boot up.. Furthermore, display shows data regarding cards and settings.)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating mode specific profiles and display, as taught by Ingalls.  
One of ordinary skill in the art would have been motivated to do this modification in order to better use an appropriate cooling response for a specific mode configuration so as to provide adequate cooling and no undercool, and to provide relevant information to a user (see P23-37, figures, Ingalls). 

Bistline further teaches wherein an apparatus includes a nonvolatile memory , wherein the operating system stores a received data in the nonvolatile memory ( C3 L67 to C4 L26-30: “IPLROS is similar to BIOS used in many personal computers today….(10) In step 400, The IPLROS may query the I/O slots to determine what option cards may be in the I/O slots. As a result of this polling an option card identifier is obtained for each of the I/O slots containing an option card. In the preferred embodiment, the option card identifier is a two byte identifier and may be obtained as taught in Heath et al. (U.S. Pat. No. 5,038,320). In step 410, the NVRAM 300 is then queried to determine if a previous configuration for the computer is stored there. … the thermal table may be stored in NVRAM or in ROM and may be updated by updates in the operating system. The updates to the thermal table may be stored in NVRAM or on the hard disk.” Thus, thermal configuration information is stored in non-volatile memory that can be updated from an operating system and that is used by a basic input output program).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating non-volatile memory, as taught by Bistline.  
One of ordinary skill in the art would have been motivated to do this modification in order to provie a persistent memory from which configuration data can be updated and accessed to control system devices (see C3-C4, Bistline). 

 Dell further teaches then restarts the basic input and output program ( Pg 52: “The settings are persistent, which means that once they are set and applied, they do not automatically change to the default setting during system reboot, power cycling, iDRAC, or BIOS updates. The custom cooling options may not be supported on all servers. If the options are not supported, they are not displayed or you cannot provide a custom value.
3.
Click Apply to apply the settings.
The following message is displayed:
It is recommended to reboot the system when a thermal profile change has been made. This is to ensure all power and thermal settings are activated..” 
Thus. rebooting of system, which means that bios is rebooted, is performed).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating restarting, as taught by Dell.
One of ordinary skill in the art would have been motivated to do this modification in order to properly activate changes to a system so that they take effect (see Pg. 52, Dell). 




Regarding claim 9, the combination of Lindell, Ingalls, Bistline, and Dell teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ingalls further teaches wherein the profile for new expansion device received by the operating system includes characteristic information in each operation mode for each position of the coupling part to which the new expansion device is coupled, wherein when the operating system receives a display request of characteristic information of the expansion device coupled to the coupling part (“[0028] Exemplary embodiments thus include one or more optional thermal curves 260. Whenever the user desires additional cooling output from the fan 208, the user may select any of the optional thermal curves 260. The optional thermal curves 260 may specify greater or higher fan settings 252 for the same output signals 224 generated by the temperature sensor 220. Thus, the optional thermal curves 260 may cause the fan 208 to spin faster for any regional temperature 222 (as inferred from the output signal 224). As FIG. 9 illustrates, exemplary embodiments may include a graphical user interface 262 for controlling operation of the fan 208. The graphical user interface 262 is generated for display by a display device 264 (such as a monitor or capacitive touch screen) or as a webpage for download from a webserver. Regardless, the graphical user interface 262 may display data or information indicating any of the regions 214, a description 266 of the componentry housed within the region 214, the corresponding regional temperature 222 (perhaps inferred from the output signal 224), and a description 268 of the fan 208 cooling that region 214. [0029] The graphical user interface 262 may also display a menu 240 of thermal curves. The graphical user interface 262, for example, may include data or information indicating the manufacturer's installed thermal curve 250 (illustrated as an Original Equipment Manufacturer or (OEM)). The graphical user interface 262 may also include information describing the available optional thermal curves 260. The OEM thermal curve 250 is thus initially installed by the manufacturer and specifies the initial cooling capability of the fan 208. However, whenever the user desired additional cooling capability, the user may select one of the optional thermal curves 260. The user, for example, may place a graphical cursor 272 or other control and tactilely select a graphical control 274 that corresponds to the desired one of the optional thermal curves 260. The graphical user interface 262 may even display some measure of enhanced cooling performance 276 (such as a percentage increase in fan speed 230 and/or the fan setting 252) to aid the user in her selection. Once the user's selection is input and received, the fan algorithm 240 may thus cause the fan controller 226 to query the electronic database 240 and implement the corresponding optional thermal curve 260 that specifies greater or higher fan settings 252. [0030] FIGS. 10-11 illustrate manual fan control. Here the graphical user interface 262 may display a graphical speed control 280 for modifying or changing the fan speed 230. FIGS. 10-11 illustrate the graphical speed control 280 as a slider 282 that varies the fan setting 252 in response to a graphical position of the slider 282. The user may thus move the slider 282 (perhaps by dragging the graphical cursor 272) to choose the desired fan speed 230. The fan algorithm 240 may thus cause the fan controller 226 to implement the corresponding fan setting 252 that is predetermined for the position of the slider 282. The graphical user interface 262 may even simultaneously display the regional temperature 222 (as determined by the output signal 224 generated by the temperature sensor 220), thus allowing the user to visually see the cooling effect of moving the slider 282.” Thus, characteristic data o cards and thermal data can be displayed), the operating system restarts the basic input and output program, wherein the basic input and output program restarted based on reception of the display request acquires, from the temperature control device, characteristic information of the expansion device coupled to the coupling part, stores acquired characteristic information in the nonvolatile memory, and restarts the operating system, and wherein the restarted operating system acquires characteristic information from the nonvolatile memory and displays acquired characteristic information on a display device.
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating mode specific profiles and display, as taught by Ingalls.  
One of ordinary skill in the art would have been motivated to do this modification in order to better use an appropriate cooling response for a specific mode configuration so as to provide adequate cooling and no undercool, and to provide relevant information to a user (see P23-37, figures, Ingalls). 

Bistline further teaches wherein an apparatus includes a nonvolatile memory , wherein the operating system stores a received data in the nonvolatile memory ( C3 L67 to C4 L26-30: “IPLROS is similar to BIOS used in many personal computers today….(10) In step 400, The IPLROS may query the I/O slots to determine what option cards may be in the I/O slots. As a result of this polling an option card identifier is obtained for each of the I/O slots containing an option card. In the preferred embodiment, the option card identifier is a two byte identifier and may be obtained as taught in Heath et al. (U.S. Pat. No. 5,038,320). In step 410, the NVRAM 300 is then queried to determine if a previous configuration for the computer is stored there. … the thermal table may be stored in NVRAM or in ROM and may be updated by updates in the operating system. The updates to the thermal table may be stored in NVRAM or on the hard disk.” Thus, thermal configuration information is stored in non-volatile memory that can be updated from an operating system and that is used by a basic input output program).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating non-volatile memory, as taught by Bistline.  
One of ordinary skill in the art would have been motivated to do this modification in order to provie a persistent memory from which configuration data can be updated and accessed to control system devices (see C3-C4, Bistline). 

 Dell further teaches then restarts the basic input and output program ( Pg 52: “The settings are persistent, which means that once they are set and applied, they do not automatically change to the default setting during system reboot, power cycling, iDRAC, or BIOS updates. The custom cooling options may not be supported on all servers. If the options are not supported, they are not displayed or you cannot provide a custom value.
3.
Click Apply to apply the settings.
The following message is displayed:
It is recommended to reboot the system when a thermal profile change has been made. This is to ensure all power and thermal settings are activated..” 
Thus. rebooting of system, which means that bios is rebooted, is performed).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the information handling system temperature management as described by Lindell and incorporating restarting, as taught by Dell.
One of ordinary skill in the art would have been motivated to do this modification in order to properly activate changes to a system so that they take effect (see Pg. 52, Dell). 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bhattacharyya et al., US Patent Publication No. 2016/0050789 teaches profiles for fan control based on added components and including a safe profile for unknown installed component.

Yao, US Patent Publication No. 2019/0391624 teaches profile data obtained from a storage device such as through usb drive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117